In a proceeding, inter alia, to revoke letters of administration issued *810to the Public Administrator of Nassau County for the estate of Arthur Willie Stewart, the petitioner appeals from a decree of the Surrogate’s Court, Nassau County (Riordan, S.), dated March 6, 2007, which, upon the granting of the application of the respondent Public Administrator of Nassau County to dismiss the petition upon her default in appearing at a court-ordered conference, dismissed the petition.
Ordered that the appeal is dismissed, with costs.
Since the decree dismissing the petition was entered upon the petitioner’s default in appearing at a court-ordered conference, it is not appealable (see CPLR 5511; Matter of Joseph Kenneth B., 47 AD3d 809 [2008]; Matter of Jaiyeola-Akintunde J., 8 AD3d 281 [2004]; Matter of Vanessa M., 263 AD2d 542, 543 [1999]). Skelos, J.P., Santucci, Covello, McCarthy and Chambers, JJ., concur.